Exhibit 10.24 Loan Agreement (Translation) Party A：Qufu Natural Green Engineering Co., Ltd. Party B：Shandong Shengwang Pharmaceutical Co., Ltd. WHEREAS, Party B applied for a loan from Party A and both parties negotiated the terms in good faith; NOW, therefore, both parties have agreed to enter this loan agreement under the terms and conditions as follows: 1. Party A will loan RMB 20,000,000 (twenty million) to Party B as working capital. 2. Term: from November 21, 2011 to November 20, 2012. The principal is due in full amount on expiration date. 3. Party B shall pay back the loan on time. 4. On expiration date, Party B shall fully pay back the loan in one payment. If further cash or loan is needed, both parties shall sign a new loan agreement, and Party A decides at its own discretion a potential increase or decrease of the credit line available to Party B. Party A: Qufu Natural Green Engineering Co., Ltd. Signature: /s/ Chengxiang Yan (corporate seal) Party B: Shandong Shengwang Pharmaceutical Co., Ltd. Signature: /s/ Laiwang Zhang (corporate seal) Date: November 18, 2011
